Citation Nr: 1758971	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by headaches to include pain over the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for residuals of left eye surgery.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

This case was last before the Board in September 2016, where it observed that the Veteran has consistently reported symptoms of left eye pain and headaches with respect to his service connection claim for a left eye condition and, for purposes of clarity, the Board recharacterized the issue on appeal as reflected on the title page.  Subsequently, the matter was remanded for further development.  The Agency of Original Jurisdiction (AOJ) continued the denial of the Veteran's claim, as reflected in a March 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  However, the Board finds that there was not substantial compliance with its September 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As will be explained, another remand is required, so the Board is again returning this case to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, there was not substantial compliance with the Board's September 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board directed the AOJ to provide the Veteran with a VA examination to address whether he has a disability manifested by headaches to include pain over the left eye that is etiologically related to his service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Moreover, the Board specifically instructed the examiner to remedy the inadequate September 2015 VA medical opinion by addressing the Veteran's credible lay statements that the headaches began during service with continuous or recurrent symptoms since discharge from service, as well as the relevant post-service medical evidence of record.

The Veteran was afforded an examination in November 2016, where the examiner documented a diagnosis of migraine including migraine variants and indicated that the original date of diagnosis was in 1969.  Ultimately, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner stated that there were no service treatment records (STRs) relating to headaches and, as a result, found "there is not enough evidence to support the Veteran's claim."

The Board finds that the November 2016 VA medical opinion is inadequate, because the examiner's negative nexus opinion was based on a lack of STRs documenting treatment for a chronic headache condition.  However, the lack of evidence cannot be treated as substantive negative evidence.  In other words, reliance on the lack of medical evidence, especially without consideration of lay statements, is an inadequate rationale.  The Court has held that the mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007).  Therefore, the Veteran should be provided with another VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a neurologist or other appropriate medical specialist to determine the nature and etiology of his current disability manifested by headaches to include pain over the left eye.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed disability manifested by headaches to include pain over the left eye had its onset during active military service or is otherwise etiologically related to service, to include the documented in-service complaints of left eye pain and in the associated temporal and frontal areas in January 1970?

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  As a part of his or her explanation, the examiner must discuss the (i) Veteran's lay statements of continuous or recurrent headaches to include pain over the left eye since service (see, e.g. October 2008 correspondence and April 2012 Board Hearing Transcript at 11); and (ii) the relevant post-service medical evidence of record documenting complaints of headaches, to include VA treatment records dated in April 1978, December 2002, February 2004, November, 2004, August 2006, December 2006, September 2008, and March 2011, as well as private treatment records dated in June 1982, August 1987, September 1987, and July 2006.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




